Citation Nr: 1223183	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral eye disabilities with vision loss due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Miami, Florida from March 2006 to August 2006, to include right eye cataract surgery performed by the VAMC in Miami on August 2, 2006.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II due to medical treatment received at the VAMC in Miami, Florida from March 2006 to August 2006.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The claims were last adjudicated by the RO in a May 2008 Statement of the Case (SOC).  Since that time, the Veteran has submitted additional, relevant, non-duplicative evidence and included a waiver of local jurisdictional review.  See February 2012 signed statement.

The issues of entitlement to service connection for depression, generalized anxiety disorder, and a hernia condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran claims he has bilateral vision loss and eye disabilities as a result of VA's mismanagement of his medical care.  Under 38 U.S.C.A. § 1151, entitlement to benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  Id.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d).  

The Veteran claims he underwent tests at the VAMC in Miami in March 2006, which revealed elevated glucose levels, but the results of these tests were not disclosed to him.  Indeed, the Veteran claims he was given no treatment and no follow-up related to the abnormal test results.  It was not until he presented with severe hyperglycemia at a June 2006 unrelated psychiatry visit that his diabetes was addressed.  The Veteran's psychiatrist referred him to the appropriate physicians, and his diabetes was formally diagnosed in June 2006, several months after the initial findings of high glucose levels.  The Veteran believes the delay in the diagnosis and treatment of his diabetes resulted in fluctuations of his blood sugar levels for many months, which in turn deteriorated his eyesight.  He underwent cataract surgery of the right eye in August 2006, and he testified at his hearing before the Board that he recently underwent surgery for his left eye.  

In addition, he believes the August 2006 cataract surgery itself was conducted negligently because he was not told of nor had he given informed consent for the risks and complications of this surgery.  Post-operatively, the Veteran suffered with persistent inflammation of his right eye and continued worsening of his vision.

The claims folder currently contains VA outpatient treatment records from the VAMC in Miami dated June 2006 to November 2007.  The records note the March 2006 blood work results, but the actual March 2006 visit is not of record.  The records also include the Veteran's June 2006 severe hyperglycemia, the initial diabetes diagnosis, and his August 2006 right eye cataract surgery records.  The claims folder does not contain, however, surgical records related to the Veteran's more recent left eye cataract surgery.  

While the August 2006 right eye cataract surgical records are of record, any signed consent form related to the surgery is not.  The existence of a consent form, however, is indicated within the surgical records.  That is, the August 2006 surgical records note the Veteran was instructed of all risks and potential complications and gave his signed, informed consent, which was witnessed and date stamped.  Again, the Veteran testified under sworn testimony that he never received notice and never gave his informed consent to the risks associated with the surgical procedure.  

The Veteran further testified during his hearing before the Board in February 2012 that he currently receives treatment at the VAMC in Gainesville.  None of those records are in the claims folder.

The RO should make efforts to obtain any and all missing VA outpatient treatment records, to include a copy of the August 2006 signed consent form (to the extent it exists), VA outpatient treatment records from the VAMC in Miami and the VAMC in Gainesville from January 2006 to June 2006, and from November 2007 to the present to ensure the claims folder is complete.  See Bell v. Derwinski, 2 Vet. App. 611 (holding VA records are considered part of the record on appeal since they are within VA's constructive possession). 

The Veteran's representative sent the Board two CDs with a statement indicating the CDs contain VA outpatient treatment records from the VAMC in Miami.  The RO should open and print all records found on these CDs to ensure all evidence submitted by the Veteran is reviewed in connection with the adjudication of his claims.

The Veteran also submitted medical literature in support of his claim as well as a statement from his VA physician at the VAMC in Gainesville dated November 2007, where the physician opined it "...is as likely as it is not that his cataract surgery unfortunately caused the intraocular inflammatory flare up, as surgeries typically do, resulting in the many ocular exam visits and the likely need for surgery."  Again, the Veteran claims he never gave informed consent to the known risks of this surgical procedure.

In light of the Veteran's sworn testimony, the missing medical records, the November 2007 medical opinion, and the other medical evidence of record, a VA examination is warranted.  

The RO should also take this opportunity to clarify the issues on appeal.  The Veteran's statements have all focused on eye disabilities he claims he incurred as a result of the VAMC's mismanagement of his medical care.  He does not appear to be arguing his diabetes itself is a result of or has been aggravated by the claimed mismanagement.  In fact, he testified his diabetes is currently under good control with diet and exercise.  A VA outpatient treatment record dated October 2006 indicates the Veteran is off all medications and controls his diabetes solely with diet and exercise.  His representative, during the February 2012 hearing, also specifically said "obviously, the diabetes is not a result of an 1151 claim.  It's tied into the eye condition."  The diabetes claim, however, has been properly appealed and certified to the Board.  On remand, the RO should clarify whether this issue is being withdrawn from appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is withdrawing his 1151 claim as it pertains to diabetes in light of his statements and sworn testimony before the Board indicating his 1151 claim solely pertains to the bilateral eye disabilities.

2.  Print out any and all evidence provided by the Veteran on the CDs received by the Board in April 2012 and May 2012.  Hard copies are to be associated with the claims folder.

3.  Obtain VA outpatient treatment records from the VAMC in Miami and the VAMC in Gainesville from January 2006 to June 2006; and from November 2007 to the present.  Specifically request a copy of the Veteran's signed, informed consent form pertaining to the August 2, 2006 VA right eye cataract surgery performed at the VAMC in Miami.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available, to include the consent form.

4.  After obtaining the above records to the extent available, schedule the Veteran for an appropriate examination for his claimed diabetes and bilateral eye disabilities, with vision loss, to determine the extent and likely etiology of any condition(s) found.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the Veteran have additional disability as a result of the June 2006 delayed diagnosis of diabetes or as a result of the August 2006 VA right eye cataract?  If the answer is yes, specifically identify the additional disability or disabilities.  

(b)  If the Veteran does have additional disability due to the June 2006 delayed diagnosis of diabetes or the August 2006 surgical treatment, state whether it is at least as likely as not (50 percent probability) that the proximate cause of each additional or aggravated disability was: 

(i)  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

(ii) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the above is complete, readjudicate the Veteran's claim with specific consideration of 38 C.F.R. § 3.361.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative which includes the text of 38 C.F.R. § 3.361.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

